Citation Nr: 1010696	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-14 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
November 1973.  He died on April [redacted], 2006.  The appellant is 
the Veteran's widow

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant service connection for the 
cause of the Veteran's death.  She subsequently initiated and 
perfected an appeal of this rating determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant, the Veteran's widow, seeks service connection 
for the cause of the Veteran's death.  The Board notes that 
the Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Certain additional 
VCAA notice requirements may attach in the context of a claim 
for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of the Veteran's 
death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The content of the 38 U.S.C.A. § 5103(a) notice 
letter will depend upon the information provided in the 
claimant's application.  In the instant case, the September 
2006 VCAA letter, written prior to the Hupp decision in 2007, 
provided to the appellant did not comply with these 
requirements.  Thus, remand is required to afford the 
appellant proper VCAA notice prior to any final adjudication 
by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant appropriate notice 
that includes an explanation as to the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death, as 
required by Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  Such notice must 
include the following elements:

a.  a statement of the conditions, if 
any, for which a Veteran was service-
connected at the time of his or her 
death; 
b.  an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
previously service-connected 
condition, and;  
c.  an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
appellant's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative, if any, should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

